UNITED STATES COURT OF APPEALS
                                FOR THE FIFTH CIRCUIT

                                       _________________

                                          No. 99-50792
                                        Summary Calendar
                                       _________________

               JOHN E. SIGNORELLI,

                                               Plaintiff-Appellant,
               versus

               L.E. FLEMING, Warden; FEDERAL BUREAU
               OF PRISONS; JOHN A. DAWSON; EDWARD F.
               REILLY, JR.; JOHN R. SIMPSON;
               U.S. PAROLE COMMISSION,

                                               Respondents-Appellees.


                           Appeal from the United States District Court
                                for the Western District of Texas
                                  USDC No. A-99-CV-113-JN

                                         February 23, 2000

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

       John E. Signorelli, federal prisoner number 49319-079, appeals the district court’s denial of

his 28 U.S.C. § 2241 petition. The district court did not err in denying relief on Signorelli’s trial
claims, as they are not within the scope of a § 2241 petition. See Cox v. Warden, Fed. Detention

Ctr., 911 F.2d 1111, 1113 (5th Cir. 1990); United States v. Cleto, 956 F.2d 83, 84 (5th Cir. 1992);

United States v. Gabor, 905 F.2d 76, 77-78 (5th Cir. 1990).1 The district court also did not err in

declining to hold an evidentiary hearing on these issues, as these issues were dismissed because they



   *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
   1
       The district court correctly found that it was without the power to construe Si gnorelli’s §
2241 petition as a § 2255 petition because it lacked jurisdiction to hear a § 2255 petition from him.
See Ojo v. INS, 106 F.3d 680, 683 (5th Cir. 1997). Signorelli was sentenced in the Southern District
of Texas, and only the sentencing court has the jurisdiction to hear a § 2255 petition. See id.
were brought in the improper proceeding, not on their merits. See United States v. Tubwell, 37 F.3d
175, 179 (5th Cir. 1994). Signorelli’s objections to the denial of his parole application are abandoned

by his failure to raise and argue them in his initial appellate brief. See Cinel v. Connick, 15 F.3d 1338,

1345 (5th Cir. 1994); United States v. Prince, 868 F.2d 1379, 1386 (5th Cir. 1989).

        Signorelli has also filed several motions with this court: 1) a motion to enlarge the record on

appeal; 2) a motion for production of transcripts; and 3) a motion for clarification and

reconsideration. These motions are DENIED.

        The judgment of the district court is AFFIRMED.




                                                   -2-